Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/After Non-Final rejection, filed  10/21/2021. As filed, claims 11, 12, 14-23, 36-44 are pending; of which, claims 11 are currently amended. Claims 36-44 are newly added. Claims 1-10, 13, 24-35 are cancelled. 
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 10/21/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Rejections Withdrawn
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1. The rejection of claims 1-21  under 35 U.S.C under 35 U.S.C. 112 second paragraph is withdrawn in view of cancellation of claim 1-10 and per claim amendments to specify the chemical formula of claimed compounds. 
2. The rejection of claims 1-21  under 35 U.S.C under 35 U.S.C. 112 first  paragraph as failing to comply with the written description requirement is withdrawn in view of cancellation of claim 1-10 and per claim amendments to specify the chemical formula of claimed compounds.

Allowable Subject Matter
Claims 11, 12, 14-23, 36-44 are allowable per amendment. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations as amended.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed compounds of formula (III)  in claim 11 and the compounds in claim 22 are novel and non-obvious over the prior art. 
The closest prior art is WO2015167243, Nov. 05, 2015 (cited by Applicants in IDS) which teach phenylmethan-imidamide compounds 1-20 on [53] and Table [56]-[58] page 7-9. This reference does not encompass the scope of the instant application and does not provide a suggestion of the claimed compounds with substituents as defined by variables X, Y. The reference does not teach examples or subgenera that would suggest substitution patterned and connectivity as recited in instant claims or the nexus for the activity of the compound  as therapeutics for CNS. Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and therefore, the claimed invention is deemed novel and unobvious over the prior art.
Conclusion
Claims 11, 12, 14-23, 36-44 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry

examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622